Case 1:20-cv-00184-KD-C Document 26 Filed 09/15/20 Page 1 of 1                    PageID #: 234



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

TOMMIE E. BELCHER, SR.,                          )
                                                 )
        Plaintiff,                               )
                                                 )
vs.                                              )   Civil Action No. 20-00184KD-C
                                                 )
C.R. BARD, INC. and BARD                         )
PERIPHERAL VASCULAR, INC.,                       )
                                                 )
        Defendants.                              )

                                            ORDER

       This action is before the Court on the Notice of Settlement and Motion to Stay filed by

Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. (doc. 24).Defendants report that

the parties have reached a settlement agreement and request a stay of sixty (60) days so that they

may avoid incurring additional litigation expense while working to consummate the settlement.

       Upon consideration, this action is DISMISSED with prejudice subject to the right of

either party to reinstate the action within sixty (60) days of the date of this Order should the

settlement not be finalized.

       Each party shall bear their own costs unless agreed otherwise in the settlement

agreement.

       DONE and ORDERED this 15th day of September 2020.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
